Order issued October 1       ,   2012




                                               In The
                                        Qøurt nf Aiat
                        3IiftI! 3itrirt uf ixa                Lit   Oatkui
                                         No. 05-12-00248-CV


                            IN RE: LUAN LE A/K/A JOHN DOE



                                             ORDER

       We GRANT appellee’ s October 16, 2012 third motion for an extension of time to file a brief.

Appellee shall file its brief on or before October 29, 2012. We caution appellee that no further

extension of time will be granted absent extraordinary circumstances.




                                                        CAROLYN WRIGHT
                                                        Cl IIEF J(JS1’ICE